DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
By way of amendment, new claims 41-44 have been added.  Claims 21-44 are pending in the application.
In view of the amendments, the art rejections of claims 21-24 and 28-31 are withdrawn.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered.  Arguments regarding claim 23 are persuasive, and the art rejections over claim 23 are withdrawn.  Arguments regarding claim 32 are not persuasive.
While Horton may teach that an arrangement with one UV light pump per riser is compact [Col. 7 lines 38-52], Horton also teaches that the system need not require one UV pump per riser, and that other embodiments may exist (e.g. a single light pump accommodating multiple risers – an embodiment which would be expected to lead to irradiation outside of the risers), such that alternative configurations are clearly within the skill of the art.  Even if Horton is interpreted as suggesting that illumination of only the risers is more efficient, such would not be sufficient to teach away, because efficiency may not be the only motivation, and there is no teaching or suggestion that irradiation outside of the risers would have negative effects, or would not work.  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding motivation to illuminate paths outside of the risers, as noted Hawkins, II teaches provisions for illumination of the entire volume rather than just specific channels or the like.  Hawkins, II identifies a desire to provide a homogenous UV intensity across the interior of the treatment vessel [0011].  At minimum, one of ordinary skill in the art would consider, in view of the combination the teachings of Horton and Hawkins, II, maintaining the ability to provide a homogeneous irradiation of fluid in a treatment vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,938,165 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite apparatus and methods for directing radiation from a UV-LED into a fluid flow path which includes [ref. claims 1 and 18] providing at least two light directing elements i.e. a converging lens and a collimating lens to direct light from the UV-LED to the photoreaction chamber.  Directing onto a curved surface would appear to be at minimum an implicit feature of the proper use of a collimating lens (i.e. the collimating lens receiving uncollimated rays on a curved side, and outputting collimated rays on a flat side).  Appropriate fluid inlets and outlets are also provided.  Further, a stacked configuration with at least two parallel/anti-parallel (i.e. longitudinally opposed) flow paths [ref. claim 7] including the use of at least on common light-directing element in the form of a window for the stacked flow paths [ref. claim 23].  The use of a planar face for at least some of the elements is either implicit to 
Regarding the newly added claims 41-44, as above the reference claims recite converging and collimating lenses which would operate upon the claimed principals, and further regarding the embodiments with multiple channels, the reference claims require a serial arrangement with a serpentine flow path [ref. claim 11] such that provision for one channel to feed and be fed by only one adjacent channel is at minimum obvious.
Claims 21-31 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,640,397 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite apparatus and methods for directing radiation from a UV-LED into a fluid flow path which includes [ref. claims 11 and 1] providing at least two light directing elements i.e. a converging lens and a collimating lens to direct light from the UV-LED to the photoreaction chamber.  Directing onto a curved surface would appear to be at minimum an implicit feature of the proper use of a collimating lens (i.e. the collimating lens receiving uncollimated rays on a curved side, and outputting collimated rays on a flat side).  Appropriate fluid flow paths are also described.  The provision of a UV-transparent window is also provided [ref. claim 10].  The use of a planar face for at least some of the elements is either implicit to the particular functions (i.e. for collimating lenses and/or window structures) or at minimum an obvious engineering choice to provide the desired effect.
Regarding the newly added claims 41-44, as above the reference claims recite converging and collimating lenses which would operate upon the claimed principals.

Claim Interpretation
The instant claim language recites at various points refracting UV radiation by way of an optical component.  The original disclosure as best understood does not use the term "refract" to describe behavior.  However, the plain meaning of the term "refract" requires simply changing the angle of light passing through a material e.g. a lens, and such behavior is clearly supported by the original disclosure, including the original figures e.g. Figs. l(A-B) and 14, and through description of diverging, converging, and collimating behavior (which would, together, encompass substantially all forms of refraction as best understood) e.g. at [0131] of the specification.  As such, the term "refract" is not interpreted to represent new matter in the application, and is interpreted to encompass converging, diverging, and collimating behavior.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hawkins, II (US PGPub 2015/0144575 A1) and Horton et al (US 6,454,937 B1).
With respect to claims 32 and 35, Hawkins, II teaches [Fig. 13] embodiments of a system to treat fluid in a vessel with UV radiation [Abs] including those in which radiation is caused to emit from a UV source (240), be refracted in a suitable optical element (280) e.g. to control the divergence and collimate or the like [0068] and then pass through an additional optical element in the form of a window of the treatment vessel to enter into the fluid treatment path.  The treatment path is provided with suitable fluid inlet (150) and outlet (160) conduits [0062], and the system may employ UV-LEDs.
Hawkins, II is silent to provision of at least two fluid flow paths, connected in such a manner that a first path flows from an inlet to an intermediate space, and the second flow path flows from the intermediate space to an outlet.
Horton teaches a water disinfection system with a housing having a plurality of risers (207) for directing columns of water from a manifold at the bottom, to flow up and over and, while doing so, being treated by UV radiation from a light source [Abs].  At minimum, this would properly represent both first and second flow paths i.e. the risers representing a first path and the outer space representing a second path.  Horton is silent to the use of an optical component to direct flow of light onto both sets of channels simultaneously.
It would have been obvious to one of ordinary skill in the art to modify Hawkins, II’s taught system, which employs suitable optics to illuminate the entire area of housing, to include a multi-
Additionally or alternatively, it would have been obvious to modify Horton’s taught system, which features a multi-channel design, to include suitable optics as in Hawkins, II to allow for irradiation of the entire area of the housing (instead of just the risers), thereby increasing the effectiveness of the UV treatment by increasing exposure of the fluid flowing through.
In either case, the claimed invention would have been obvious over such combination.
	With respect to claims 33 and 36, the intermediate flow region e.g. as in Horton represents the space above the risers connecting flow from the risers to flow around the outer space.  In such a case, the illumination would be directed towards the intermediate space in particular.
	With respect to claims 34 and 37, Horton teaches flowing up through the risers and down around the outside, such that the flows are in opposite longitudinal directions.  As above, ensuring illumination of the entire housing (as in e.g. Hawkins, II) would have been obvious to increase exposure.
With respect to claim 38, as above, Hawkins teaches that the first lens may be used to control spread of light (and, in similar embodiments, explicitly discusses collimation [0069] and refers to the second element as a window.  Providing these elements with planar faces is therefore implicit to the taught designs or, at minimum, would have been obvious engineering choices to provide the desired (or at least suggested) functionality.
With respect to claims 39 and 40, the use of a UV-LED and UV-transmissive window would have been obvious at least in view of Hawkins, II.

Allowable Subject Matter
No claims may be indicated as allowable until such time as the double patenting rejections above are overcome.  However, as best understood, claims 21-31 and 41-44 are free from the prior art.
See the prosecution history of the parent applications 15/922,667 and 14/523,851.  The closest prior art is represented by Hawkins, II, and Hunter et al (discussed in the rejections above) which teach or suggest employing various optics to provide collimated or otherwise refracted UV radiation for water treatment.  The references do not teach or fairly suggest providing a first lens which refracts light directly onto a second lens, where the second lens refracts, converges, or collimates the light which was directed from the first lens.  Hawkins, II teaches collimating or otherwise refracting via optics, and Hunter at most teaches combining converging lenses with later collimating lenses by way of intermediate waveguides.  As such, one of ordinary skill in the art would not have been led to modify a system such as that taught by Hawkins, II to include a first optical element which refracts directly onto a second optical element, except where that second optical element is a window as already taught by Hawkins, II.  Regarding the newly amended limitations, as above, there is no teaching or suggestion of directing light from a first lens directly onto a second curved optical surface (e.g. in contrast to a window or the like).  Regarding claim 23, as amended, even in view of Hunter one of ordinary skill in the art would not have been motivated to adopt the claimed configuration, requiring two lenses which direct light in the claimed manner, as Hunter teaches various intermediate elements inconsistent with the claim requirements.  Regarding claims 43 and 44, while the use of multiple channels may be considered obvious in view of Horton as discussed above, Horton’s parallel riser arrangement would lead one of ordinary skill in the art to adopt a “one feeding many” or “many feeding one” configuration, and would not lead one of ordinary skill in the art to adopt a configuration as claimed in which a first channel may feed only a second channel, and the second channel may be fed only by the first channel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777